Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141559-60 (84)(91)                                                                                  Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  THOMAS LaMEAU, Personal Representative of                                                               Mary Beth Kelly
  the Estate of John M. Crnkovich, Deceased,                                                              Brian K. Zahra,
                 Plaintiff-Appellee,                                                                                 Justices

  v                                                                SC: 141559-60
                                                                   COA: 290059, 292006
                                                                   Oakland CC: 07-083761-NO
  CITY OF ROYAL OAK, ELDEN DANIELSON,
  and BRYAN WARJU,
            Defendants-Appellants,
  and

  DETROIT EDISON COMPANY and GAGLIO
  PR CEMENT CORPORATION,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion to strike the supplemental brief of defendant
  Detroit Edison Company is GRANTED. The motion to strike the supplemental brief of
  the plaintiff is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
         t0620                                                                Clerk